Citation Nr: 0412410	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  98-13 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for post-traumatic 
stress disorder for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969, including service in the Republic of Vietnam.  
His military decorations include the Combat Infantryman 
Badge.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and January 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO), located in New York, New York.


REMAND

This matter was previously before the Board in January 2001.  
A preliminary review of the record at that time showed 
additional development was warranted in this matter prior to 
the Board's consideration of the merits of the case.  In that 
context, it was requested, inter alia, that the RO conduct 
another search for records documenting VA treatment the 
veteran received.  The RO was advised to obtain any 
additional post service records, and in particular, to 
request additional treatment reports from Castle Point VA 
Medical Center for the period from March to July 1996.  A 
review of the record shows the RO requested these records in 
September 2002.  Received in October 2002 were VA records, 
dated in September 1996, from the Hudson Valley Health Care 
System.  In the accompanying cover sheet, VA Form 10-7132, it 
was noted that the submitted reports consisted of those 
records electronically recovered.  It was further noted that 
additional efforts were being made to locate records, which 
would be forwarded to the RO.  It is the opinion of the 
Board, under these circumstances, that the RO should inquire 
whether any additional records were retrieved as a result of 
the continued search efforts.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, the Board determines that 
further development is warranted.  While the Board regrets 
the further delay that the remand of this matter will cause, 
it
recognizes that due process considerations require such 
action.  Accordingly, this 
matter is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should make another attempt to 
secure all pertinent post-service records 
(archived or electronically stored) 
pertaining to VA treatment the veteran 
received, to include treatment at the Castle 
Point, New York, VA Medical Center, dated 
from March through July 1996.  All attempts 
to obtain records which are ultimately 
unsuccessful should be documented in writing 
in the claims folder.  All treatment records 
obtained as a result of this inquiry should 
be associated with the claims folder.  The RO 
shall inform the appellant if the VA is 
unable to secure any of the relevant records 
sought, explain the efforts undertaken to 
secure these records, and describe any 
further action to be taken by the RO, or that 
it is reasonably certain that such records do 
not exist or that further efforts to obtain 
them would be futile.  

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the benefits sought 
on appeal remain denied, the appellant and 
her representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claims for benefits.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted 
with respect to the appellant's appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




